Exhibit 10(d)

LOGO [g50646ex10_dcov.jpg]

SUPPLEMENTAL THRIFT PLAN

(409A Grandfathered Component)

of

UNION PACIFIC CORPORATION

(As amended and restated in its entirety,

effective as January 1, 2009)



--------------------------------------------------------------------------------

ARTICLE ONE

Scope of Plan and Definitions

 

1.1 Purpose and Scope of Plan - The purpose of the Plan (this and other
capitalized terms having the meanings set forth below) is to provide benefits to
Eligible Employees who participate in the Thrift Plan in excess of those
permitted under the Thrift Plan because of the limitations set forth in
Sections 401(a)(17) and 415 of the Code. To the extent that benefits are
provided under the Plan, solely because of the limitations set forth in
Section 415 of the Code, the Company intends to maintain the Plan as an “excess
benefit plan” as that term is defined in Section 3(36) of ERISA. The rights of
each Participant and his Beneficiaries to benefits under the Plan shall be
governed by the Plan as set forth herein and as it may hereafter be amended from
time to time. This Plan is effective January 1, 2009, unless expressly provided
otherwise herein.

 

1.2 Applicability - The Supplemental Thrift Plan was bifurcated into two
components, effective January 1, 2009. As reflected in the terms of this Plan,
one such component is applicable solely to those amounts that were, as of
December 31, 2004, both credited to a Participant’s Account and fully vested in
accordance with the terms of the Supplemental Thrift Plan as in effect on
December 31, 2004 (including related investment gains and losses occurring
thereafter), which terms were not materially modified after October 3, 2004.
With respect to any other amounts credited to a Participant’s account under the
Supplemental Thrift Plan, the rights of the Participant and his Beneficiaries
shall be governed by the component of the Supplemental Thrift Plan known as the
“Supplemental Thrift Plan (409A Non-Grandfathered Component) of Union Pacific
Corporation, effective January 1, 2009.” Prior to January 1, 2009, with respect
to all amounts credited under the Supplemental Thrift Plan that were subject to
section 409A of the Code, the Supplemental Thrift Plan was administered in good
faith compliance with section 409A of the Code.

 

1.3 Definitions - As used in the Plan, the following terms shall have the
meanings set forth below, unless a different meaning is plainly required by the
context:

 

  (a) “Account” shall mean the entries maintained on the books of the Company
which represent a Participant’s interest under the Plan. The term “Account”
shall refer, as the context indicates, to either or both of the following:

 

  (1) “A Account” shall mean the Account which shows amounts credited to a
Participant pursuant to Section 2.1 of the Supplemental Thrift Plan as in effect
on December 31, 2004, valued in accordance with Section 2.1 and adjusted for
payments made pursuant to Section 3.1.

 

  (2)

“B Account” shall mean the Account which shows amounts credited to a participant
pursuant to Section 2.2 of the Supplemental Thrift Plan as in



--------------------------------------------------------------------------------

 

effect on December 31, 2004, valued in accordance with Section 2.1 and adjusted
for payments made pursuant to Section 3.1.

Under no circumstances shall a Participant’s Account be deemed to include
amounts (including investment gains and losses thereon) which under the terms of
the Supplemental Thrift Plan were credited after December 31, 2004 or were not
vested as of that date.

 

  (b) “Beneficiary” shall mean the person designated by a Participant to receive
his interest under the Thrift Plan in the event of his death, unless the
Participant designates a different person to be his Beneficiary hereunder
pursuant to procedures adopted by the Named Fiduciary-Plan Administration. If a
Participant has made no such designation under the Thrift Plan, the Participant
shall designate the person to be his Beneficiary hereunder pursuant to
procedures adopted by the Named Fiduciary-Plan Administration. Absent such
designation, the Participant’s Beneficiary shall be his estate.

 

  (c) “Participant” shall mean any person who has an Account which has not been
distributed pursuant to Section 3.1.

 

  (d) “Plan” shall mean the Union Pacific Corporation Supplemental Thrift Plan
(409A Grandfathered Component), as amended and restated in its entirety
effective as of January 1, 2009 as set forth herein, and as it may hereafter be
amended from time to time.

 

  (e) “Supplemental Thrift Plan” shall mean the Union Pacific Corporation
Supplemental Thrift Plan, effective January 1, 1989, and as it may thereafter be
amended from time to time. The Supplemental Thrift Plan is comprised of the
following components, each of which is set forth in a separate document: (1) The
Union Pacific Corporation Supplemental Thrift Plan (409A Grandfathered
Component), and (2) The Union Pacific Corporation Supplemental Thrift Plan (409A
Non-Grandfathered Component).

 

  (f) “Thrift Plan” shall mean the Union Pacific Corporation Thrift Plan, as in
effect as of January 1, 1989, and as it may thereafter be amended from time to
time.

 

1.4 Terms Defined in the Thrift Plan - For all purposes of the Plan, the
following terms shall have the meanings specified in the Thrift Plan, unless a
different meaning is plainly required by the context: “Affiliated Company”;
“Board of Directors”; “Code”; “Company”; “ERISA”; “Named Fiduciary-Plan
Administration”; and “Separation from Service”; provided, however, that in
determining if a Separation from Service has occurred, the initial public
offering of Overnite Corporation that is the subject of Form S-1 Registration
Statement No. 333-107614 shall be disregarded.

 

1.5

Other Definitional Provisions - The terms defined in Sections 1.3 and 1.4 of the
Plan shall be equally applicable to both the singular and plural forms of the
terms defined. The

 

2



--------------------------------------------------------------------------------

 

masculine pronoun, whenever used, shall include the feminine and vice versa. The
words “hereof,” “herein” and “hereunder” and words of similar import when used
in the Plan shall refer to the Plan as a whole and not to any particular
provision of the Plan, unless otherwise specified.

ARTICLE TWO

Valuation of Accounts

 

2.1 Valuation of Accounts - Pending distribution pursuant to Section 3.1, the
value of amounts credited to a Participant’s A and B Accounts as of any
subsequent date shall be determined by the Named Fiduciary-Plan Administration
as follows:

 

  (a) except as provided in (b) and (c) below, as if such amounts had instead
been actually contributed to the Thrift Plan and been invested in accordance
with the investment provisions set forth in Article VI (effective August 8,
2007, without regard to Section 6.05A) thereof, provided that investment
elections for purposes of the Plan may differ from those made by such
Participant under the Thrift Plan; or

 

  (b) except as provided in (c) below, after a Participant’s accounts under the
Thrift Plan are transferred to another defined contribution plan maintained
within the controlled group of corporations of which the Company is the common
parent, as if such Accounts had been actual investments transferred to such
transferee plan and been invested in accordance with the investment provisions
set forth in such transferee plan (effective August 8, 2007, without regard to a
provision, if any, in such transferee plan permitting participants in such
transferee plan to participate in the Vanguard Advisers Managed Account
Program), provided that investment elections for purposes of the Plan may differ
from those made by such Participant under such transferee plan; or

 

  (c) effective May 1, 1991 for a Participant who is subject to the restrictions
under Section 16 of the Securities Exchange Act of 1934, as if such amounts had
instead been actually contributed to the Thrift Plan and been invested in
accordance with the investment provisions set forth in Article VI (effective
August 8, 2007, without regard to Section 6.05A) thereof except that the
Participant must make separate investment elections for purposes of this Plan so
that no amount will be treated as if it were actually invested in the Company
common stock fund and may make other investment elections for purposes of the
Plan that differ from those made under the Thrift Plan.

 

3



--------------------------------------------------------------------------------

ARTICLE THREE

Payments

 

3.1 Payments on Separation from Service -

 

  (a) Except as provided in subparagraph (b), as soon as administratively
practicable following the completion of the first valuation of a Participant’s
Account pursuant to Section 2.1 which coincides with or next follows the
Participant’s Separation from Service, the value of the Participant’s Account at
the time of such Separation from Service shall be paid to the Participant or, if
such Participant is not living at the time of payment, to such Participant’s
Beneficiaries in a single lump-sum payment in cash.

 

  (b) A Participant may elect in writing at least six (6) months prior to his
Separation from Service and in the tax year prior to his Separation from Service
to have his Account paid to him or, if such Participant is not living at the
time of payment, to such Participant’s Beneficiaries, in accordance with one of
the following forms:

 

  (1) A single lump-sum distribution as provided in subparagraph (a) payable in
the year of the Participant’s Separation from Service or (if elected by the
Participant) January of the next year following such Separation from Service;

 

  (2) Annual installments over a period not to exceed fifteen (15) years, such
installment period to be elected by the Participant, beginning as soon as
administratively practicable following: (A) the Participant’s Separation from
Service or (B), if elected by the Participant, January of the next year
following such Separation from Service, with (under either option) subsequent
installments paid in January of each subsequent year, provided that all
subsequent installments will be paid in the next succeeding January, with each
installment determined by dividing the value of the Participant’s vested Account
by the number of installments remaining to be made; or

 

  (3)

A single lump-sum distribution payable in January of a year following the
Participant’s Separation from Service that is not later than fifteen (15) years
from the Participant’s Separation from Service, such year to be elected by the
Participant. The amount of such distribution shall equal the balance in the
Participant’s Account at such specified date. Pending the lump-sum distribution
as aforesaid, the Participant’s Account shall continue to be invested in
accordance with Article Two. At the end of each calendar quarter following the
Participant’s Separation from Service, the net increase or decrease in the value
of the Account, measured from the first valuation of such Account pursuant to
Article Two which coincides

 

4



--------------------------------------------------------------------------------

 

with or next follows the Participant’s Separation from Service, shall be
determined. The amount of any such net increase for any calendar quarter shall
be distributed to the Participant within thirty (30) days following the end of
such calendar quarter.

 

  (c) On the death of a Participant whose Account is payable under (b)(2) or
(3), the Named Fiduciary-Plan Administration, in her sole discretion, may
accelerate one or more installments or payments, and change the form of payment
or distribution in accordance with this Section 3.1, of any balance of a
Participant’s Account.

 

3.2 Payments Prior to Separation From Service - A Participant may request a
withdrawal from his Account prior to his Separation from Service by filing a
request with the Named Fiduciary-Plan Administration. Any withdrawal under this
Section will be charged with a 10% early withdrawal penalty that will be
withheld from the amount withdrawn and such amount withheld shall be irrevocably
forfeited. All withdrawals shall be made pro-rata from the investment funds in
which the Participant’s Account are invested at the time of the withdrawal.

 

3.3 All payments attributable to credits made hereunder on behalf of a
Participant shall be made by the Company on its own behalf or on behalf of the
Affiliated Company by who such Participant was employed when such credits were
made. Such Affiliated Company shall reimburse the Company for all amounts paid
on its behalf.

ARTICLE FOUR

Administration

 

4.1 Responsibilities and Powers of the Named Fiduciary-Plan Administration - The
Named Fiduciary-Plan Administration shall be solely responsible for the
operation and administration of the Plan and shall have all powers necessary and
appropriate to carry out her responsibilities in operating and administering the
Plan. Without limiting the generality of the foregoing, the Named Fiduciary-Plan
Administration shall have the responsibility and power to interpret the Plan, to
make factual determinations and to determine whether a credit should be made on
behalf of a Participant, the amount of the credit and the value of the amount so
credited on any subsequent date. The determination of the Named Fiduciary-Plan
Administration, made in good faith, shall be conclusive and binding on all
persons, including Participants and their Beneficiaries.

 

4.2

Outside Services - The Named Fiduciary-Plan Administration may engage counsel
and such clerical, medical, financial, investment, accounting and other
specialized services as she may deem necessary or desirable to the operation and
administration of the Plan. The Named Fiduciary-Plan Administration shall be
entitled to rely, and shall be fully protected in any action or determination or
omission taken or made or omitted in good

 

5



--------------------------------------------------------------------------------

 

faith in so relying, upon any opinions, reports or other advice which is
furnished by counsel or other specialist engaged for that purpose.

 

4.3 Indemnification - The Company shall indemnify the Named Fiduciary-Plan
Administration against any and all claims, loss, damages, expense (including
reasonable counsel fees) and liability arising from any action or failure to act
or other conduct in her official capacity, except when the same is due to her
own gross negligence or willful misconduct.

 

4.4 Claims Procedures - The claims procedures set forth in Article XIII of the
Thrift Plan shall apply to any claim for benefits hereunder, subject to such
changes as the Named Fiduciary-Plan Administration deems necessary or
appropriate.

ARTICLE FIVE

Amendment and Termination

 

5.1 Amendment - The Board of Directors reserves the right at any time and from
time to time, and retroactively if deemed necessary or appropriate to conform
with governmental regulations or other policies, to modify or amend in whole or
in part any or all of the provisions of the Plan. In addition, the Senior Vice
President-Human Resources of the Company may make (a) all technical,
administrative, regulatory and compliance amendments to the Plan, (b) any
amendment to the Plan necessary or appropriate to conform the Plan to changes in
the Thrift Plan, and (c) any other amendment to the Plan that will not
significantly increase the cost of the Plan to the Company as she deems
necessary or appropriate. Notwithstanding anything to the contrary above, no
amendment shall operate to reduce the accrued benefit of any individual who is a
Participant at the time the amendment is adopted.

 

5.2 Termination - The Plan is purely voluntary and the Board of Directors
reserves the right to terminate the Plan at any time, provided, however, that
the termination shall not operate to reduce the accrued benefit of any
individual who is a Participant at the time the Plan is terminated.

ARTICLE SIX

General Provisions

 

6.1

Source of Payments - The Plan shall not be funded and all payments hereunder to
Participants and their Beneficiaries shall be paid from the general assets of
the Company. The Company shall not, by virtue of any provisions of the Plan or
by any action of any

 

6



--------------------------------------------------------------------------------

 

person hereunder, be deemed to be a trustee or other fiduciary of any property
for any Participant or his Beneficiaries and the liabilities of the Company to
any Participant or his Beneficiaries pursuant to the Plan shall be those of a
debtor only pursuant to such contractual obligations as are created by the Plan
and no such obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. To the extent that
any Participant or his Beneficiaries acquire a right to receive a payment from
the Company under the Plan, such right shall be no greater than the right of any
unsecured general creditor of the Company.

 

6.2 No Warranties - Neither the Named Fiduciary-Plan Administration nor the
Company warrants or represents in any way that the value of each Participant’s
Account will increase or not decrease. Such Participant assumes all risk in
connection with any change in such value.

 

6.3 Inalienability of Benefits - No benefit payable under, or interest in, the
Plan shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge and any attempt to do so shall be
void; nor shall any such benefit or interest be in any manner liable for or
subject to garnishment, attachment, execution or levy or liable for or subject
to the debts, contracts, liabilities, engagements or torts of any Participant or
his Beneficiaries. In the event that the Named Fiduciary-Plan Administration
shall find that any Participant or his Beneficiaries has become bankrupt or that
any attempt has been made to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge any benefit payable under, or interest in, the Plan,
the Named Fiduciary-Plan Administration shall hold or apply such benefit or
interest or any part thereof to or for the benefit of such Participant or his
Beneficiaries, his spouse, children, parents or other relatives or any of them.

 

6.4 Expenses - The Company shall pay all costs and expenses incurred in
operating and administering the Plan, including the expense of any counsel or
other specialist engaged by the Named Fiduciary-Plan Administration.

 

6.5 No Right of Employment - Nothing herein contained nor any action taken under
the provisions hereof shall be construed as giving any Participant the right to
be retained in the employ of the Company or any Affiliated Company.

 

6.6 Limitations on Obligations - Neither the Company, nor any Affiliated
Company, nor any officer or employee of either, nor any member of the Board of
Directors nor the Named Fiduciary-Plan Administration shall be responsible or
liable in any manner to any Participant, Beneficiary or any person claiming
through them for any action taken or omitted in connection with the granting of
benefits or the interpretation and administration of the Plan.

 

6.7 Withholding - The Company shall, on its own behalf or on behalf of the
Affiliated Companies, withhold from any payment hereunder the required amounts
of income and other taxes.

 

7



--------------------------------------------------------------------------------

6.8 Headings - The headings of the Sections in the Plan are placed herein for
convenience of reference and, in the case of any conflict, the text of the Plan,
rather than such heading, shall control.

 

6.9 Construction - The Plan shall be construed, regulated and administered in
accordance with the laws of the State of Utah, without regard to the choice of
law principles thereof.

 

6.10 Payments to Minors, Etc. - Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipting therefor
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person and
such payment shall fully discharge the Named Fiduciary-Plan Administration, the
Company, all Affiliated Companies and all other parties with respect thereto.

 

8